DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2013/146710), Abe et al US2015/0038846 provided as an English translation in view of Costet et al (WO 2014/059170).
Regarding claim 1, Abe et al disclose an ultrasound diagnostic apparatus comprising: an ultrasonic probe configured to perform a plurality of number of times ultrasonic scanning on a two-dimensional region of a subject at different time phases ([0032]) to obtain a scan image group including plurality of apical four-chamber view (A4C) images or a plurality of apical two-
However, Costet et al teach in the same medical field of endeavor, compare between the calculated characteristic amounts of the plurality of pieces (pixels) of the ultrasonic image data respectively corresponding to the plurality of A4C images generated in the different time phases or compare between the calculated characteristic amounted of the plurality of pieces of the ultrasonic image data respectively corresponding to the plurality of A2C images generated in the different time phases (p.4, ll.4-5 – ultrasound transducer, p.4, ll.6-17 - compare a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the A4C and A2C image data acquired with comparing the calculated characteristic amounts and outputting information showing a particular A4C image or A2C image as it would provide specifying a type of motion abnormality and outputting the most closely related image as set forth in both Abe et al ([0111]) and Costet et al (claim 27).
Regarding claim 2, Abe et al disclose wherein the processing circuitry outputs increase/decrease information indicating an increase/decrease extent of the characteristic amount as the comparison result (fig.20 temporal changes, increase/decrease, of volume information).
Regarding claim 3, Abe et al disclose wherein the processing circuitry displays an image indicating the increase/decrease information (fig.20, controlling unit causes monitor to display the chart, [0169]).
Regarding claim 4, Abe et al disclose wherein the processing circuitry calculates, as the characteristic amount, a length of a long axis of a left ventricle passing through an apex of a heart of the subject ([0138]). 

	Regarding claim 6, Abe et al disclose wherein the processing circuitry specifies the ultrasonic image data in a predetermined cardiac phase based on an electrocardiogram signal that is detected from the subject, and calculates the characteristic amount form the specified ultrasonic image data; and the processing circuitry outputs information based on a comparison result of characteristic amounts in the cardiac phase ([0074]).
	Regarding claim 7, Abe et al disclose wherein the processing circuitry detects positions of a valve annulus and the apex of the heart from the ultrasonic image data and calculates the length of the long axis based on the detected positions of the valve annulus and the apex ([0084]).
	Regarding claim 8, Abe et al disclose wherein the processing circuitry displays images corresponding to at least three pieces of ultrasonic image data among the pieces of ultrasonic image data simultaneously ([0137];[0147]).
	Regarding claim 9, Abe et al disclose wherein the processing circuitry receives an instruction to select any one of the images displayed simultaneously from an operator, the processing circuitry stores, in a predetermined storage circuitry, ultrasonic image data corresponding to the image selected by the receive instruction [0053].

	Regarding claim 11, Abe et al disclose wherein the processing circuitry synthesizes cardiac cycles of the images displayed simultaneously based on electrocardiogram signals that are detected from the subject ([0050]).
Regarding claim 12, Abe et al disclose wherein the processing circuitry calculates a first characteristic amount that is a characteristic amount of a structure that is detected from first ultrasonic image data that is the ultrasonic image data corresponding to an apical four-chamber view (A4C) cross section and a second characteristic amount that is a characteristic amount of a structure that is detected from second ultrasonic image data that is the ultrasonic image data corresponding to an apical two-chamber view (A2C) cross section, and the processing circuitry outputs information based on a comparison result of the first characteristic amount and the second characteristic amount ([0115]; fig.13).
Regarding claim 13, Abe et al disclose wherein the processing circuitry calculates, as the first characteristic amount of the structure, a first long axis length that is a length of a long axis of a heart that is detected from the first ultrasonic image data and, as the second characteristic amount of the structure, a second long axis length that is a length of the long axis of the heart that is detected from the second ultrasonic image data ([0061];[0062]), and the processing circuitry highlights the ultrasonic image data corresponding to the first long axis length or the second long axis length that is larger or smaller ([0093]).

However, Costet et al teach in the same medical field of endeavor, compare between the calculated characteristic amounts of the plurality of pieces (pixels) of the ultrasonic image data respectively corresponding to the plurality of A4C images generated in the different time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the A4C and A2C image data acquired with comparing the calculated characteristic amounts and outputting information showing a particular A4C image or A2C image as it would provide specifying a type of motion abnormality and outputting the most closely related image as set forth in both Abe et al ([0111]) and Costet et al (claim 27).
Regarding claim 22, Abe et al disclose wherein the processing circuitry is further configured to highlight an image having a maximum length from among the lengths of the long axis among the plurality of pieces of the ultrasonic image data between the A4C images or between the A2C images ([0093];[0097]; [0114];[0119]; fig.11b).
Regarding claim 23, Abe et al disclose wherein the processing circuitry is further configured to output the information showing A4C image with the longest length among the A4C images or A2C image with the longest length among the A2C images ([0114] - maximum .
Allowable Subject Matter
Claims 14, 16-19 and 21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 20, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner suggests amending the claims to define the “characteristic amount” and “output information.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793